COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  GERONIMO FRANCISCO RIVERA                      §             No. 08-19-00223-CR
  A/K/A GERONIMO FRANCISCO
  RIVERA-LOZOYA,                                 §                Appeal from the

                       Appellant,                §              171st District Court

  v.                                             §           of El Paso County, Texas

  THE STATE OF TEXAS,                            §             (TC# 20150D05113)

                        State.                   §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until May 24, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo N. Lerma, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 24, 2021.

       IT IS SO ORDERED this 19th day of April, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.